UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- Dreyfus Stock Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2010-June 30, 2011 Item 1. Proxy Voting Record Dreyfus Stock Funds DREYFUS INTERNATIONAL EQUITY FUND ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2.1 Accept Financial Statements and For For Management Statutory Reports 2.2 Approve Remuneration Report For For Management 3 Approve Discharge of Board and Senior For For Management Management 4 Approve Allocation of Income and For For Management Dividends of CHF 0.60 per Share from Capital Contribution Reserves 5 Approve Creation of CHF 73.3 Million For Against Management Pool of Conditional Capital without Preemptive Rights for Employee Stock Participation Plan 6 Approve Creation of CHF 206 Million For For Management Pool of Capital without Preemptive Rights 7.1.1 Reelect Roger Agnelli as Director For For Management 7.1.2 Reelect Louis Hughes as Director For For Management 7.1.3 Reelect Hans Maerki as Director For For Management 7.1.4 Reelect Michel de Rosen as Director For For Management 7.1.5 Reelect Michael Treschow as Director For For Management 7.1.6 Reelect Jacob Wallenberg as Director For For Management 7.1.7 Reelect Hubertus von Gruenberg as For For Management Director 7.2 Elect Ying Yeh as Director For For Management 8 Ratify Ernst & Young AG as Auditors For For Management ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: APR 19, 2011 Meeting Type: Annual Record Date: APR 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management Approve Allocation of Income and For For Management Omission of Dividends 2.2 Transfer Total Dividend Amount from For For Management Capital Contribution Reserves to Free Reserves and Distribute Dividend of CHF 1.10 per Share 3 Approve Discharge of Board and Senior For For Management Management 4.1 Reelect Jakob Baer as Director For For Management 4.2 Reelect Rolf Doerig as Director For For Management 4.3 Reelect Alexander Gut as Director For For Management 4.4 Reelect Andreas Jacobs as Director For For Management 4.5 Reelect Thomas O'Neill as Director For For Management 4.6 Reelect David Prince as Director For For Management 4.7 Reelect Wanda Rapaczynski as Director For For Management 4.8 Elect Didier Lamouche as Director For For Management 5 Ratify Ernst & Young SA as Auditors For For Management AGL ENERGY LTD. Ticker: AGK Security ID: Q01630104 Meeting Date: OCT 21, 2010 Meeting Type: Annual Record Date: OCT
